Case 1:20-cr-02048-SMJ   ECF No. 1   filed 12/08/20   PageID.1 Page 1 of 3




                                                                    FILED IN THE
                                                                U.S. DISTRICT COURT
                                                          EASTERN DISTRICT OF WASHINGTON



                                                          Dec 08, 2020
                                                               SEAN F. MCAVOY, CLERK




                                          1:20-CR-2048-SMJ
Case 1:20-cr-02048-SMJ   ECF No. 1   filed 12/08/20   PageID.2 Page 2 of 3
Case 1:20-cr-02048-SMJ   ECF No. 1   filed 12/08/20   PageID.3 Page 3 of 3
